Case 1:18-cv-01533-TSE-IDD Document 51 Filed 06/24/19 Page 1 of 1 PageID# 664



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division


  ADAM AARONSON,                                  )
      Plaintifl;                                  )
                  V.                              )
                                                  )           Case No. 1:18-cv-l533
  CHW GROUP,INC.,dAi/a CHOICE                     )
  HOME warranty,                                  )
          Defendant                               )
                                                  )



                                               ORDER

        On May 30,2019,the partiesjointly filed a notice indicating that tlie parties had reached a

 tentative settlement resolving this matter. In the notice, the parties also requested that this matter

 be stayed to allow the parties to complete settlement negotiations. By Order dated May 31,201.9,

 this case was stayed until I urther order of the Court and the parties were directed to take prompt

 steps to reach a linal resolution ofthe case and to file a prompt notice ofvoluntary dismissal.

        For good cause,

        It is hereby ORDERED that the parties are directed to file either a notice of voluntary

dismissal or a notice that a settlement could not be reached in this matter no later than 5:00 P.M.

on Mondav.July 1,5.2019.



        The Clerk is directed to send a copy ofthis Order to all counsel ofrecord.


Alexandria. Virginia
.Tune 24, 2019




                                                  T.S. Ellis, III
                                                  United States District Judge
